Citation Nr: 0312960	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  94-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1968, and from April 1969 to April 1972.  He was 
awarded a Combat Infantryman Badge (CIB) during his first 
period of active service.

The case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim 
seeking an increased disability rating in excess of 30 
percent for his service-connected PTSD.  At present, after 
remand to the RO in May 1998 and February 2001, the veteran's 
case is once again before the Board for appellate review.

In addition, the Board notes that the veteran presented 
testimony during a hearing on appeal at the RO before a 
hearing officer in February 1995.  A copy of the hearing 
transcript issued following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue on 
appeal. 

2.  Prior to and as of November 7, 1996, the veteran's PTSD, 
alone, has not been characterized by considerable impairment 
in the ability to establish and maintain effective or 
favorable relationships with people, and by psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency and reliability levels as to result 
in considerable industrial impairment. 

3.  As of November 7, 1996, the veteran's PTSD, alone, has 
not been characterized by reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 30 percent for PTSD, effective prior to and as of 
November 7, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000" (VCAA), 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because it 
was pending on the date of enactment of the new law.  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased rating for PTSD via the various rating decisions 
issued from 1993 to 2002, the statement of the case and 
supplemental statements of the case issued from 1994 to 2003, 
and the May 1998 and February 2001 Board remands.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his PTSD is more severe than 
currently rated by the RO.  Finally, via a June 2001 RO 
letter and the May 2002 supplemental statement of the case, 
the veteran was provided with specific information concerning 
the VCAA.  Therefore, the notification requirement has been 
satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all available and identified medical records have been 
obtained.  Pursuant to the veteran's statements in writing 
and during the February 1995 RO hearing, as well as pursuant 
to the May 1998 and February 2001 Board remands, the RO has 
obtained all identified relevant medical records, including 
the veteran's treatment records from the Bay Pines, 
Jacksonville, and Gainesville VA Medical Centers dated since 
the mid 1980s to the present.  Additionally, during the 
February 1995 RO hearing, via the June 2001 RO letter, and 
via the May 1998 and February 2001 Board remands, the veteran 
was informed that additional development was being performed 
by the RO and was given the opportunity to submit additional 
evidence or argument in support of his case.  The veteran was 
given the benefit of a VA examination in September 1999.  As 
further discussed below, he was also notified of and 
scheduled for additional VA examinations in May 2002 and 
August 2002, but he failed to report to such examinations and 
no good cause has been provided to the present.  As such, the 
Board finds that no additional identified evidence, which may 
aid the veteran's claim or might be pertinent to the bases of 
the claim, remains outstanding.  Thus, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

In this case, in a January 1993 rating decision, the veteran 
was granted service connection for PTSD and was assigned an 
initial 100 percent rating effective June 1992, which was 
decreased to a 30 percent rating effective October 1992.  
Subsequently, in a November 1993 statement, the veteran 
indicated that he was seeking to reopen his claim for an 
increased rating for his PTSD.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  ).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

I.  Applicable Law.

With respect to the applicable criteria, during the pendency 
of the veteran's appeal, the rating criteria for evaluating 
mental disorders were revised and amended effective November 
7, 1996.  In Karnas v. Derwinski, the Court held that where 
the law or regulation changes after a claim has been filed, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, where compensation is awarded or increased pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase shall not be earlier than the 
effective date of the Act or administrative issue.  See 38 
U.S.C.A. § 5110(g) (West 2002).  In addition, the General 
Counsel of VA has held that if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000).  As such, the revised Rating 
Schedule for mental disorders cannot be applied to a claim 
for any date prior to November 7, 1996. 

Prior to November 7, 1996, in assessing the severity of a 
mental disorder, such as PTSD, the effect of the disorder on 
the veteran's ability to interact on both a social and 
industrial level, as confirmed by the current clinical 
findings, was considered. Social inadaptability, however, was 
evaluated only as it affected or impaired industrial 
adaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411, 
Note (1) (1996).

The prior Rating Schedule envisioned that a 30 percent 
disability evaluation for PTSD was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).  In this regard, the 
Board acknowledges that VA General Counsel opinion 9-93 
defines the word "definite," as used in 38 C.F.R. § 4.132 
to describe a 30 percent degree of disability for purposes of 
rating claims involving psychiatric disabilities, as meaning 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  See VAOPGCPREC 9-
93 (November 1993) (emphasis added).

A 50 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms resulted in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent evaluation for PTSD was warranted where the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
In the alternative, a 100 percent evaluation was warranted if 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality and disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior.  As well, a 100 percent 
evaluation was awarded if the veteran was demonstrably unable 
to obtain or retain employment.  Id.  The appellant only 
needed to meet one of these criteria to be granted a 100 
percent evaluation.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The revised schedular criteria, effective as of November 7, 
1996, incorporate the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  Under the revised schedular criteria, a 30 
percent schedular evaluation contemplates occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish or maintain effective 
relationships.  See id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See id.

II.  Evidence and Analysis.

The evidence includes medical records from the North 
Florida/South Georgia VA Medical Centers (VAMCs), including 
the Bay Pines, Jacksonville and Gainesville VAMCs, dated from 
1986 to 2002.  These records describe at length the treatment 
the veteran has received over time for his psychiatric 
symptomatology.  Specifically, these records include 
hospitalization records from the Bay Pines VA Medical Center 
(VAMC) dated from June to September 1992 which indicate the 
veteran's Axis I diagnosis was chronic PTSD evidenced by 
emotional numbing, survivor guilt, isolation, avoidance, 
distrust, bitterness, hypervigilance, recurrent intrusive 
images, memories and nightmares of Vietnam combat and 
casualties from two tours as a combat infantryman, a sense of 
futility, and sense of foreshortened life.  The Axis I 
diagnosis also included ethanol dependence in remission.  The 
discharge summary includes a medical notations indicating the 
veteran was going to receive follow-up care at Alcoholics 
Anonymous and the SUPT program (which was a program for 
Vietnam combat veterans who also had substance abuse 
difficulties).  The veteran's employability was deemed to be 
dependent on his remaining abstinent but that clearly his 
skills were more than that of a general laborer.  He was also 
noted to possibly encounter difficulties finding employment 
due to his age (he was 50 years old).

With respect to the VA examinations that the veteran has 
undergone over time, an October 1992 VA examination report 
indicates the veteran was diagnosed with chronic PTSD and 
active, severe alcohol dependence.  The objective medical 
findings included tension, hostility, hypervigilance, and 
withdrawal.  He was not able to control his drinking despite 
his use of Antabuse.  The subjective findings included mainly 
irritability and tension, and obsessive preoccupation with 
the terrible events that he witnessed in Vietnam.

May 1993 and September 1993 notations from the Bay Pines VAMC 
show the veteran was admitted for alcohol intoxication and/or 
alcohol dependence with relapse.  As well, the veteran was 
admitted to the Bay Pines VAMC from February to June 1994 
with complaints of depression, disturbed sleep, social 
isolation, and decreased energy with suicidal ideation.  His 
was assigned a global assessment of functioning (GAF) score 
ranging from 55 to 60 for the prior year, which according to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), equates to moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).

Records from the Jacksonville VAMC dated from 1994 to 1995 
describe the treatment the veteran received via group therapy 
at the mental health clinic.  

A September 1995 statement from a VA doctor indicates that 
the veteran enrolled in the substance use-PTSD (SUPT) program 
in June 1992, which was a program treating veterans with 
specific dual diagnoses of combat-related PTSD and alcohol or 
drug abuse or dependence.  The veteran's symptoms at this 
time included intrusive memories, persistent insomnia, and 
nightmares related to his war experiences.  He also had 
symptoms of depressed mood, irritability with hypervigilance, 
and difficulties in dealing with other people resulting in 
social withdrawal.  The veteran's symptoms were deemed to 
have resulted in ongoing severe impairment in the veteran's 
capacity to develop close relationships with others and in 
his ability to secure and maintain employment.

A September 1997 notations from the Gainesville VAMC note the 
veteran was followed up for PTSD.

March 1999 notations from the Gainesville VAMC indicate that 
the veteran was again admitted for about a week for a 
psychiatric evaluation.  He appeared to be intoxicated on 
presentation and was somewhat reluctant to be interviewed 
upon admission.  On March 11, 1999, he was discharged without 
incident.  At that time, his mental status was clearly 
improved from that on admission, and this was deemed to be 
mostly likely secondary to the fact that he was acutely 
intoxicated on admission.  The veteran reported that he felt 
somewhat better as far as his mood was concerned, and 
expressed being resolved to avoiding any further intake of 
alcohol.

A September 1999 VA examination report indicates the veteran 
was dressed and groomed, and had hygiene within normal 
limits.  There was no evidence of psychomotor agitation or 
retardation.  He had normal speech rate, tone and volume; 
thought content with no suicidal/homicidal ideation or 
delusion; and no audio/visual hallucinations.  His mood was 
described as down, and his affect as slightly irritable, but 
he was alert and oriented to person, place and time.  
However, his Axis I diagnosis was "none," and his Axis II 
diagnosis was cluster A and B traits.  His GAF score was 40 
percent deemed to be secondary to his cluster A and B traits, 
and not to his service-connected PTSD.  More importantly, the 
Board notes that the veteran did very poorly on the 
malingering test, getting 6/15, and that the examiner 
determined that the veteran had social isolation and 
inability to maintain effective and favorable relationships 
with people due to his personality traits, and not to his 
PTSD.  Additionally, it was the examiner's opinion that the 
veteran seemed to be presenting himself in a favorable light, 
exaggerating his problems, specially his cognition.  The 
examiner felt the veteran was exaggerating his condition a 
great deal.

The veteran was admitted to the Bay Pines VAMC from June to 
July 2001 with a diagnosis of alcohol dependence.  

June 2002 notations from the Gainesville VAMC indicate the 
veteran reported increased generalized anxiety level and 
resurgence of war-related hallucinations.  His sleep remained 
poor, his mood depressed, and his affect flat.  His diagnosis 
at this time was PTSD.

The Board acknowledges that the veteran's last VA examination 
was in September 1999, more than three and a half years ago.  
In this respect, at the request of the Board in its February 
2001 remand, the veteran was notified that he would be 
scheduled for a VA examination via an April 15, 2002 RO 
letter with carbon copy to the veteran's representative.  
Such letter was returned as undeliverable.  Subsequently, the 
veteran failed to report to a VA examination scheduled for 
May 2, 2002, in spite the fact that the veteran's 
representative received a carbon copy of the April 15, 2002 
RO letter.

Nevertheless, at the request of the veteran's representative 
in a July 2002 statement, a subsequent notification of future 
examination letter from the RO was issued to the veteran on 
July 29, 2002, again with carbon copy to the veteran's 
representative.  This time, however, although the 
correspondence was not returned to the RO as undeliverable, 
the veteran again failed to report to the VA examination 
scheduled for August 10, 2002.

In this regard, the veteran is reminded that the VA's duty to 
assist him is not a one way street; the veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
must be prepared to meet his obligations by cooperating with 
the VA's efforts to provide an adequate medical examination 
and by submitting to VA all medical evidence supporting his 
claim.  See Olson v. Principi, 3 Vet. App. 480 (1992).  
Further, in the normal course of events, it is the burden of 
the appellant to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. 
App. 262 (1993).  As such, the Board will adjudicate this 
claim based on the evidence currently of record, without 
remanding the case to the RO yet again for a third time in 
order to, once again, schedule the veteran for a VA 
examination.  The Board finds that, under the above 
circumstances, VA has done everything reasonably possible to 
assist the veteran with his claim, and a remand would only 
result in unnecessarily imposing additional burdens on VA, 
given that the veteran has repeatedly failed to report to the 
scheduled VA examinations above discussed.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Upon a review of the evidence, the Board finds that, prior to 
and as of November 7, 1996, the veteran's PTSD has been 
characterized by several hospitalizations at various VA 
Medical Centers mainly for his continued alcohol dependence 
relapses.  It is clear the veteran suffered from PTSD 
throughout the 1990s, as indicated in the September 1995 
statement from a VA doctor noting a dual diagnosis of combat-
related PTSD and alcohol or drug abuse or dependence, with 
symptoms of intrusive memories, persistent insomnia, 
nightmares related to his war experiences, depressed mood, 
irritability with hypervigilance, and difficulties in dealing 
with other people resulting in social withdrawal.  The 
veteran's symptoms have been deemed to have resulted in 
ongoing severe impairments in the veteran's capacity to 
develop close relationships with others and in his ability to 
secure and maintain employment.

However, as of his last VA examination in September 1999, he 
does not appear to have a psychiatric diagnosis, and his GAF 
score of 40 was specifically deemed to be secondary to his 
cluster A and B traits, and not to his service-connected 
PTSD.  A GAF score of 40 equates to some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  More importantly, the examiner felt 
the veteran was exaggerating his condition a great deal.

Hence, the Board finds that, prior to and as of November 7, 
1996, the veteran's PTSD, alone, has not been characterized 
by considerable impairment in the ability to establish and 
maintain effective or favorable relationships with people, 
and by psychoneurotic symptoms resulting in such reductions 
in initiative, flexibility, efficiency and reliability levels 
as to result in considerable industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Additionally, the Board finds that, as of November 7, 1996, 
the veteran's PTSD, alone, has not been characterized by 
reduced reliability and productivity in occupational and 
social situations due to such symptomatology as: flattened 
affect; circumstantial, circumlocutory, or stereotypical 
speech; panic attacks that occur more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2002).

As such, the Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 30 percent, for any time period during the 
pendency of this appeal, effective prior to and as of 
November 7, 1996, for the veteran's PTSD, under either the 
old or new criteria for mental disorders.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), Karnas, supra.

In making its determination, the Board has considered 
38 U.S.C.A. § 5107(b). Section 5107(b) expressly provides 
that the benefit of the doubt rule must be applied to a claim 
when the evidence submitted in support of the claim is in 
relative equipoise.  The evidence is in relative equipoise 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  When the evidence is in relative equipoise, the 
reasonable doubt rule must be applied to the claim, and thus, 
the claim must be resolved in favor of the claimant.  See 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  In this case, after reviewing 
the evidence of record and given the veteran's repeated 
failure to cooperate with VA's efforts to provide adequate 
medical examinations and by submitting to VA all medical 
evidence supporting his claim, the Board finds that the 
evidence is not in relative equipoise, and thus, the benefit 
of the doubt rule does not apply to this case.  

III.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's PTSD alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's PTSD, per se, 
is productive of marked interference with employment.  In 
this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the currently 
assigned ratings.  The Board acknowledges that the veteran's 
GAF score in his last VA examination in September 1999 was 40 
which, according to the DSM-IV equates to some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  However, the September 1999 VA 
examiner specifically found that the veteran's GAF score was 
secondary to his personality traits.  As well, the Board 
acknowledges that the veteran was scheduled for additional VA 
examinations in May 2002 and August 2002 in order to clarify 
whether the veteran's unemployability was related to the 
service-connected PTSD, as opposed to other nonservice-
connected disorders including his alcohol dependence.  
However, as discussed above, the veteran failed to report to 
the May and August 2002 VA examinations and no good cause for 
his failure to report has been provided to the present.

In essence, the Board finds that no evidence currently of 
record shows that there is an exceptional or unusual 
disability picture in this case, which renders impracticable 
the application of the regular schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 30 percent for PTSD is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

